INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION


The reply filed on 10/26/2021 is not fully responsive to the prior Ex Parte Quayle Office Action of 10/20/2021, because: Applicant’s amendment has broadened claim 79 by deleting the limitations “dual contact”. It was clearly stated in the aforementioned Ex Parte Quayle Office action: “Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). Accordingly, no broadening amendments to the claims will be entered”. 
Furthermore, Applicant’s argument that, allegedly, “claim 79 is not broadened but is simply internally consistent as amended [sic]” is not persuasive. Contrary to the Applicant’s position, in order to make said claim 79 internally consistent without broadening it, the claim should have been “amended to positively set forth said “dual contact mechanical switch mechanism” as a component of the “mechanical switch” introduced in line 2 of the claim”, as explained in the aforementioned Ex Parte Quayle Office action. 
To say more, the new limitation of the amended claim 79 “the mechanical switch mechanism” (line 26) is still lacking proper antecedent basis, since the “mechanism” per se has never been positively set forth in the claim.
Furthermore, Applicant contends that, allegedly, “Amended claim 29 [sic] in the aforementioned aspect also distinguishes claim 79 from allowed claim 72 that recites similar structure and function except for the dual contact mechanical switch mechanism recited in claim 72. Amended claim 79 therefore addresses the informal rejection made in the Office Action while properly avoiding a redundant overlap with claim 72”.
This is not the case, since there are numerous other differences present between claims 72 and 79. Accordingly, there is no alleged “overlap” would exist and this argument is moot. 
Ex Parte Quayle Office action: “For examination purposes the Office will interpret said “dual contact mechanical switch mechanism” accordingly, i.e., as a component of the “mechanical switch” introduced in line 2 of the claim”.

  Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless Applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an Applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835